DETAILED ACTION
This Office action is in response to Applicant’s response to a restriction requirement submitted on September 9, 2022.
Claims 1-14 and 25-40 are pending.
Claims 1-5, 10-14, 25-34, and 39-40 are rejected.
Claims 6-9 and 35-38 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Priority
Acknowledgment is made of applicant's claim for foreign priority No. IN201941037787, filed on September 19, 2019, under 35 U.S.C. 119(a)-(d). The certified copy has been filed on October 16, 2020. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 30, 2021 and May 10, 2021 were filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14 and 25-30) and Species A (FIG. 14) in the reply filed on September 9, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 10, 12-14, 30-34, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hao et al. (WO 2018/223349 A1, “Hao”).
Regarding claims 1 and 30, Hao discloses a method for wireless communication at a user equipment (UE) (a UE, see FIG. 12), comprising: 
receiving, from a network entity, an indication of an aperiodic timing occasion for transmission of a channel state information reference signal (the UE receives a CSI-RS trigger from a base station, where the CSI-RS trigger indicates that the base station will transmit a CSI-RS, see ¶ 3; moreover, the CSI-RS trigger can be an aperiodic CSI-RS trigger, see ¶ 48) over a wireless channel of an unlicensed radio frequency spectrum band (the wireless communication system employs an unlicensed band, see ¶ 45); 
measuring the channel state information reference signal during the aperiodic timing occasion based at least in part on the indication (the UE performs measurements corresponding to an aperiodic CSI-RS in response to receiving the CSI-RS trigger, see FIG. 3-5 and ¶¶ 3, 45, 68); 
detecting a channel state information report trigger to transmit a measurement report for the channel state information reference signal, wherein the channel state information report trigger is separate from the indication of the aperiodic timing occasion (the UE receives a CSI report trigger, which is separate from CSI-RS trigger, see FIG. 3-5 and ¶ 68); and 
transmitting the measurement report to the network entity on the wireless channel based at least in part on the channel state information report trigger (the UE transmits CSI report in response to receiving the CSI report trigger, see FIG. 3-5 and ¶ 68).
Furthermore, regarding claim 30, Hao discloses an apparatus for wireless communication at a user equipment (UE) (a UE, see FIG. 12), comprising: 
a processor (processor, 1220, see FIG. 12), 
memory coupled with the processor (memory 1225, see FIG. 12); and 
instructions stored in the memory and executable by the processor to cause the apparatus to perform functions (software 1230 stored in the memory, see FIG. 12).
Regarding claims 2 and 31, Hao discloses wherein receiving the indication of the aperiodic timing occasion further comprises: 
receiving downlink control information comprising a channel state information trigger (the UE receives a DCI corresponding to CSI-RS trigger, see FIG. 3-5 and ¶ 83).
Regarding claims 3 and 32, Hao discloses wherein the downlink control information comprises an uplink grant (the UE receives the DCI associated with uplink grant, see FIG. 3-5 and ¶ 83) without a deterministic uplink channel resource for reporting the measurement report (an uplink grant can indicate resources on which the UE transmits uplink data [i.e., resources on which the UE transmits uplink data is not the same as resources on which the UE transmits CSI report], see FIG. 3-5 and ¶ 56).
Regarding claims 4 and 33, Hao discloses wherein the uplink grant is directed to a group of monitoring UEs including the UE, the group of monitoring UEs further including connected UEs (UEs are connected to base stations and to each other, see FIG. 1), idle UEs, UEs configured to monitor for a system information radio network temporary identifier, UEs configured to monitor for a paging radio network temporary identifier, UEs configured to monitor for a group common identifier, or any combination thereof (the UE receives the DCI [i.e., UE monitors for signals] associated with uplink grant, see FIG. 3-5 and ¶ 83; moreover, the control information can be distributed between different control regions, such as one or more UE-specific control regions, see ¶ 26).
Regarding claims 5 and 34, Hao discloses wherein the downlink control information comprises a timing offset parameter indicating that the channel state information report trigger is transmitted in a separate transmission after the indication of the aperiodic timing occasion (the UE can delay CSI report by applying a backoff period that is indicated by the DCI corresponding to CSI report trigger, see ¶ 83).
Regarding claims 10 and 39, Hao discloses wherein detecting the channel state information report trigger further comprises: 
detecting a trigger to transmit the measurement report for a latest received channel state information reference signal (the UE transmits CSI report for the latest CSI-RS signals in response to receiving the CSI report trigger, see FIG. 3-5 and ¶¶ 52, 68).
Regarding claim 12, Hao discloses receiving an indication of a configuration for the channel state information reference signal via downlink control information or a physical broadcast channel message (a DCI can be used to configure CSI-RS, such as whether CSI-RS should be suppressed due to collision with uplink data, see ¶ 59).
Regarding claim 13, Hao discloses wherein the downlink control information comprises the channel state information report trigger (the UE receives a DCI corresponding to CSI-RS trigger, see FIG. 3-5 and ¶ 83).
Regarding claim 14, Hao discloses rate matching a remaining minimum system information transmission around the channel state information reference signal, wherein the channel state information reference signal is a non-zero power channel state information reference signal or a zero power channel state information reference signal (the UE can determine a number of symbols used for uplink transmission and performs rate matching based on an amount of total CSI-RS resources, see ¶ 63).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11, 25-29, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Yang et al. (US 2021/0111849 A1, “Yang”).
Regarding claim 11, Hao does not explicitly disclose identifying a quasi co-location relationship for receiving the channel state information reference signal based at least in part on one or more of the channel state information reference signal being multiplexed with a synchronization signal block, a proximity of the channel state information reference signal to a synchronization signal block, the channel state information reference signal overlapping with a half-slot comprising a synchronization signal block, a synchronization signal block immediately succeeding the channel state information reference signal, or a quasi co-location parameter.
Yang discloses identifying a quasi co-location relationship for receiving the channel state information reference signal based at least in part on one or more of the channel state information reference signal being multiplexed with a synchronization signal block, a proximity of the channel state information reference signal to a synchronization signal block, the channel state information reference signal overlapping with a half-slot comprising a synchronization signal block, a synchronization signal block immediately succeeding the channel state information reference signal, or a quasi co-location parameter (CSI-RS resource can be configured to be in the same slot as SSB resource, see ¶ 51; based on this, the CSI-RS resource is associated with the SSB resource, see ¶¶ 51-52).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hao as taught by Yang, since the modification, as suggested in ¶ 34 of Yang, provides a beam measurement technique that reduces a quantity of LBT procedures before beam measurement, thereby realizing reduced overhead.
Regarding claims 25 and 40, Hao discloses a method for wireless communication at a network entity (a base station, see FIG. 13), comprising: 
transmitting, to a user equipment (UE), an indication of a timing occasion for transmission of a channel state information reference signal (the base station transmits a CSI-RS trigger to a UE, where the CSI-RS trigger indicates that the base station will transmit a CSI-RS, see ¶ 3; moreover, the CSI-RS trigger can be an aperiodic CSI-RS trigger, see ¶ 48) over a wireless channel of an unlicensed radio frequency spectrum band (the wireless communication system employs an unlicensed band, see ¶ 45) during a slot (transmission occurs in a slot, see ¶ 40); 
transmitting the channel state information reference signal over the wireless channel (the base station transmits aperiodic CSI-RS, see FIG. 3-5 and ¶ 68); and 
transmitting, to the UE, a channel state information report trigger (the base station transmits a CSI report trigger to the UE, where the CSI report trigger is separate from CSI-RS trigger, see FIG. 3-5 and ¶ 68).
However, Hao does not explicitly disclose a slot that carries a synchronization signal block; wherein the channel state information reference signal is multiplexed with the synchronization signal block in the slot.
Yang discloses a slot that carries a synchronization signal block (CSI-RS can be configured to be in the same slot as SSB, see ¶ 51); 
wherein the channel state information reference signal is multiplexed with the synchronization signal block in the slot (CSI-RS can be configured to be in the same slot as SSB, see ¶ 51).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hao as taught by Yang, since the modification, as suggested in ¶ 34 of Yang, provides a beam measurement technique that reduces a quantity of LBT procedures before beam measurement, thereby realizing reduced overhead.
Furthermore, regarding claim 40, Hao discloses an apparatus for wireless communication at a network entity (a base station, see FIG. 13), comprising: 
a processor (processor 1320, see FIG. 13), 
memory coupled with the processor (memory 1325, see FIG. 13); and 
instructions stored in the memory and executable by the processor to cause the apparatus to perform functions (software 1330 stored in the memory, see FIG. 13).
 Regarding claim 26, Hao discloses monitoring the wireless channel for a measurement report from the UE based at least in part on the channel state information reference signal and the channel state information report trigger (the base station monitors for the UE’s transmission of CSI report in response to the CSI report trigger, see FIG. 3-5 and ¶ 68).
Regarding claim 27, Hao discloses transmitting remaining minimum system information on a downlink shared channel without rate matching around the channel state information reference signal (the base station may rate match, which suggests that performing rate matching is optional, see ¶ 63).
Regarding claim 28, Hao discloses wherein indicating the timing occasion further comprises: 
transmitting downlink control information comprising a channel state information trigger to indicate the timing occasion (the base station transmits a DCI corresponding to CSI-RS trigger to the UE, see FIG. 3-5 and ¶ 83), wherein the channel state information reference signal is an aperiodic channel state information reference signal (the CSI-RS trigger can be an aperiodic CSI-RS trigger, see ¶ 48).
Regarding claim 29, Hao discloses wherein transmitting the channel state information report trigger further comprises: 
triggering the UE to transmit a measurement report for a latest received channel state information reference signal (the UE transmits CSI report for the latest CSI-RS signals in response to receiving the CSI report trigger, see FIG. 3-5 and ¶¶ 52, 68).

Allowable Subject Matter
Claims 6-9 and 35-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2419